 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BRIAN SANGSTER,                                          Case No.: 2:20-cv-00057-APG-EJY

 4            Plaintiff                                      Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                              [ECF Nos. 3, 5, 8, 9, 10, 13, 14]
 6 CLARK COUNTY PUBLIC DEFENDER, et
   al.,
 7
        Defendants
 8

 9           Plaintiff Brian Sangster asserts claims under 42 U.S.C. § 1983 against defendants Clark

10 County Pubic Defender’s Office, Darin Imlay, and Alexander Henry. Magistrate Judge Youchah

11 recommended that I dismiss this case with prejudice because the defendants are defense

12 attorneys who represented Sangster in criminal proceedings and thus are not state actors.

13 Sangster objects, arguing that because the defendants are funded by the State, they are state

14 actors.

15           A “public defender does not act under color of state law when performing a lawyer’s

16 traditional functions as counsel to a defendant in a criminal proceeding.” Polk Cty. v. Dodson,

17 454 U.S. 312, 325 (1981). Sangster alleges the defendants represented him in two criminal

18 cases. He alleges they failed to promptly respond to his request to turn over documents, such as

19 discovery and a presentence investigation report. The defendants thus were performing the role

20 of attorney for Sangster and communication with the client is a traditional function within that

21 role. The defendants therefore are not state actors under these allegations. Consequently, I

22 accept Judge Youchah’s report and recommendation and dismiss this case with prejudice

23 because amendment would be futile.
 1         I THEREFORE ORDER that Judge Youchah’s report and recommendation (ECF No.

 2 10) is accepted, and plaintiff Brian Sangster’s complaint (ECF No. 1-1) is DISMISSED with

 3 prejudice.

 4         I FURTHER ORDER that all pending motions are denied as moot and the clerk of court

 5 is instructed to close this case.

 6         DATED this 31st day of March, 2020.

 7

 8
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
